DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 1, there are a plurality of structures, however, some form of connection such as a bracket or connecting axis is missing, if the reference numerals 14/24/34, 44, and 2 are not part of the same assembly, then each view should be in a separate figure. If they are part of the same assembly, some form of connection is required. See 37 CFR 1.83(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims “at least one algorithm in order to classify an event, and further being configured to sort events into at least two relevance classes, comprising at least one first relevance class comprising events which are relevant for CS (Cheyne-Stokes) respiration and at least one second relevance class comprising events which are 
          Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means of a conclusiveness test” (claim 17, line 4) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier (2006/0249149).
	Regarding claim 1, Meier discloses a respiration device (see device in fig. 3, paragraph 0117), wherein the device comprises at least one respiration unit (34, fig. 3, paragraph 0167) for generating an airflow for respiration and at least one monitoring unit (associated controller 40 and pressure module 37 and pressure sensor, see fig. 3, paragraphs 0169 and 0199, alternatively, Meier discloses that the CPAP device would have flow and pressure measuring device for measuring flow and pressures) for 5detecting at least one respiration parameter and for classifying events in the respiration on a basis of monitoring the at least one respiration parameter, the monitoring unit being configured to monitor pressure signal from at least one associated sensor unit (pressure module 37, paragraphs 0023 and 0169) to detect the one pressure property 
	Regarding claim 2, Meier discloses that the events of the second class comprises snoring (see paragraph 0080 and the rejection to claim 1).
	Regarding claim 3, Meier discloses that the monitoring unit is configured to sort the events of the first class into at least two validity classes for the vent analysis, comprising a first validity class comprising events which typically cover in a case of CS respiration and a second validity class comprising events which typically do not occur in cases of CS respiration (see paragraph 0036, Meier discloses that the first class include apnea phases and that the evaluation features include information includes whether the apnea phase is to be classified as central apnea or obstruction apnea, each is a validity class since it is utilized as evaluation features, wherein the central apnea is a first 
	Regarding claim 4, Meier discloses that events of the first validity class comprises events of central apnea (see paragraph 0036 and the rejection to claim 3 above).
	Regarding claim 5, Meier discloses that the events of the second validity class comprises events of an obstructive apnea (see paragraph 0036 and the rejection to claim 3 above).  

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armitstead (2015/0038867) in view of Meier (2006/0249149).
Regarding claim 1, Armitstead discloses a respiration device (device shown in fig. 9 and figs. 1-3), wherein the device comprises at least one respiration unit for generating an airflow for respiration (the at least one respiration unit is the flow generator, see paragraph 0036) and at least one monitoring unit (the flow sensor shown in fig. 9 and paragraph 0043, and the controller 904/CSR detector 100, see paragraphs 0045 and 0114) for 5detecting at least one respiration parameter and for classifying events in the respiration on a basis of monitoring the at least one respiration parameter, the monitoring unit being configured to monitor at least one flow signal from at least one associated sensor unit (the flow sensor shown in fig. 9 and paragraph 0043) to detect at least one flow property of an airflow (paragraph 0043, Armitstead discloses flow sensor for capturing air flow) for 10the respiration and to analyze the at least one flow signal 
However, Meier teaches a respiration device (entire device shown in fig. 3) comprising a monitoring unit (pressure sensor and associated controller, see paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiration device of Armitstead to classify and sort an event which irrelevant for CS respiration as taught by Meier for the purpose of providing a snoring index so that the snoring can be evaluated such that the respiratory gas pressure can be set (see paragraphs 0064, 0080 and 0207 of Meier).
Regarding claim 2, the modified Armitstead discloses that the events of the second class comprises snoring (see paragraphs 0059, 0064 and 0080 of Meier).
Regarding claim 3, the modified Armitstead discloses that the monitoring unit is configured to sort the events of the first class into at least two validity classes for the event analysis, comprising a first validity class comprising events which typically occur in a case of CS respiration and a second validity class comprising events which typically do not occur in a case of CS respiration (Armitstead discloses in paragraph 0041 that cycle length of apnea and hypopnea for patients with CSR will vary between 40 and 90 seconds, therefore, by indicating what is an apnea or hypopnea, the device would have to classify the captured flow pattern as such, wherein the first validity class is apnea and the second validity class is hypopnea, paragraph 0051, Armitstead discloses that the Cheyne-Stokes detection module would calculate three raw features including a cycle length histogram for cluster of apneas and hypopneas, wherein the classification of apneas would be first validity class and the hypopnea would be a second validity class, alternatively, Armitstead discloses in paragraph 0071 that the jump feature can be used 
Regarding claim 4, the modified Armitstead discloses that the events of the first validity comprises central apnea (see alternative interpretation in claim 3, Armitstead discloses a first validity comprises central apneas). 
Regarding claim 5, the modified Armitstead discloses that the events of the second validity comprises obstructive apneas (see alternative interpretation in claim 3, Armitstead discloses a second validity class including obstructive apnea). 
Regarding claim 6, the modified Armitstead discloses that the monitoring unit is configured to register the presence of CS respiration when at least three events occur in chronological succession and in this case at least two of the at least three events correspond to the first validity and at most one event of the at least three events corresponds to the second validity class. See paragraphs 0010, Armitstead discloses that cycle length histogram may be generated based on events and CS respiration may be detected based on the generated cycle length histogram. Further stated in paragraph 0059 that the cycle length histogram gathers the cycle length data for a cluster of apneas and hypopneas during the CSR period, based on its length, associates each cycle with one of a plurality of bins, and each bins can be spaced 10 seconds apart up to 105, therefore, there are more than 3 or 4 events being monitored, wherein each event is considered as a bin. Armitstead further discloses in paragraph 0083 that during CSR period, it would be expected that the average cycle length would be between 40 to 90 seconds, thus, in one example the region of interest may be defined as the bins, 
Regarding claim 7, the modified Armitstead discloses that at least four events are analyzed (see paragraphs 0059 and 0083 of Armitstead, Armitstead discloses that each apnea or hypopnea event is classified as a bin, and each bin can be arranged as 10 seconds apart up to 110 seconds, however, 40 seconds to 90 seconds to determine a CSR period, therefore, at least 4 events would be analyzed). 
Regarding claim 8, the modified Armitstead discloses that the device is configured to output a corresponding notification to a user in the event of a register CS respiration (see paragraph 0113 of Armitstead, Armitstead discloses a display interface 810 to output CSR detection reports, paragraphs 0010 and 0012 of Armitstead discloses that the apparatus is for indicating a presence of Cheyne-Stokes respiration, paragraph 0107 of Armitstead discloses panel 760 displays notification that a CSR has been positively detected). 
Regarding claim 9, the modified Armitstead discloses that the device is configured, in the event of a registered CS respiration, to set the respiration unit to at least one respiration mode for respiration in a case of CS respiration (see paragraph 0116 of Armitstead, Armitstead discloses that the therapeutic pressure levels may be automatically adjusted in response to the detection of CSR conditions). 
Regarding claim 10, the modified Armitstead discloses that the monitoring unit is 20configured to carry out at least one event analysis to recognize an occurrence of 
Regarding claim 11, the modified Armitstead discloses that ascertainment, storage, and display of an amplitude strength of the CS respiration, consisting of hypopneas versus apneas, are performed (see fig. 7, 710 and 720 of Armitstead, paragraph 0107 of Armitstead, Armitstead discloses that the display panel 750 is displaying hypopnea in panel 710 and apnea in panel 720, the panels are signal representing a patient’s respiratory flow, which would include an amplitude for the vertical access, furthermore, since panel 710 and panel 720 are side by side, relatively, it is 710 versus 720, furthermore, in order to communicate the flow pattern in a time frame the signal must be ascertained and stored). 
Regarding claim 15, the modified Armitstead discloses that the monitoring unit uses a value of a period length between respiration events as a further indication of a presence of CS respiration (see paragraph 0041 of Armitstead, Armitstead discloses checking a cycle length of the apnea and hypopnea for patients with CSR will vary between 40 and 90 seconds, and by comparing the cycle lengths of the breathing patterns with a typical cycle length associated with CSR, a conclusion may be made whether the patient suffers from CSR, further see paragraph 0083 with reference to paragraph 0059).
Regarding claim 16, the modified Armitstead discloses that the presence of CS respiration is presumed when period lengths are each at least 40 seconds and at most 90 seconds (see paragraphs 0041 and 0083 of Armitstead). 

Regarding claim 18, the modified Armitstead discloses that the differentiation between a central apnea, classified as a valid even, and an invalid obstructive apnea is carried out by the monitoring unit on a basis of an analysis of the at least one flow signal and the at least one pressure signal (see paragraph 0071 of Armitstead, Armitstead discloses that the jump feature 235 is used to distinguish between obstructive apneas/hypopneas and central apneas/hypopneas, and by classifying an event as a central apneas, the device would be classifying it as a valid event, furthermore, Armitstead discloses in paragraph 0115 that flow signals are computer from differential pressure signal, therefore, to distinguish the monitoring unit has to rely on flow signal which is taken from pressure signal). 
Regarding claim 19, the modified Armitstead discloses that a beginning of an apnea is recognized on a basis of a flow variation and an end of the apnea is recognized on the basic of a flow variation (see 210 (apnea) in fig. 2 and paragraph 0052 discloses that the apnea is detected relative to flow variations, paragraph 0011 of 
Regarding claim 20, the modified Armitstead discloses that obstructive apnea is detected by an occurrence of a short, additional pressure increases at the end of the apnea (see fig. 5A and paragraphs 0066 ad 0071 of Armitstead, Armitstead discloses that the signal morphology after an obstructive apnea is shown in fig. 5A, and as shown, there is an increase in flow which increase to an increase in pressure at the end of the apnea, wherein the duration is relatively short). 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Armitstead (2015/0038867) in view of Meier (2006/0249149) as applied to claim 1 above, and further in view of Kane (2006/0070624).  
Regarding claim 12, the modified Armitstead discloses recognizing a CS respiration (see rejection to claims 1 and 8), but fails to disclose that recognized CS respiration is confirmed by analysis of pulse oximeter signals.
However, Shelly teaches that recognizing CS respiration can be confirmed by analysis of pulse oximeter signals (paragraph 0162).

Regarding claim 14, the modified Armitstead discloses that the signals from pulse oximeter is being used in combination with the respiration device, therefore, after the modification, the pulse oximeter would have to be connected to the respiration device via an interface, and would have to be able to record data in time correlated matter in order to confirm a CSR event (see paragraphs 0162-0164 of Kane). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armitstead (2015/0038867) in view of Meier (2006/0249149) as applied to claim 1 above, and further in view of Lau (2012/0016218).
Regarding claim 13, the modified Armitstead discloses utilizing signals from pulse oximeter, but fails to specifically disclose that the pulse frequency are used as pulse oximeter signals. 
However, Lau teaches detecting CSR by using pulse oximetry signal, wherein the pulse frequency are used as pulse oximeter signals (see abstract, claims 1-4, and paragraph 0062, Lau discloses frequency analysis of the signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and pulse oximeter signals of the modified Armitstead to have a pulse frequency be used as a pulse . 

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
The applicant on page 8, lines 15-20 and page 9, lines 1-5 of the remarks argues that the applicant request the withdrawal of the drawing objection. It is submitted that as set forth at page 14 of the instant specification, fig. 1 shows a respiration device in a perspective (and partially exploded) illustration. The reference numerals 14, 24, 34, and 44 are parts of the same assembly (and are connected in the assembled state), as shown in fig. 1. In view thereof, it is not seen that Fig. 1 requires any amendment. It is also must be taken into account here that the elements with reference numerals 14, 24, 34, and 44 are not even mentioned in the instant claims as they are apparently not relevant for an understanding of the invention. However, the argument is not persuasive because the drawing fails to illustrate any form of connection to show that the structures are part of the same assembly. As stated per 37 C.F.R. 1.84(h)(1), “Exploded views. Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets”. Furthermore, if the plurality of structures are not part of the assembly, each separate structure should be on a separate figure. Furthermore, it is unclear as to why the statement “it also must be taken into account that the elements 
The applicant on page 9, lines 11-20 and page 10, lines 1-9 of the remarks argues that it is submitted that the reason why the instant specification does not contain any specific information regarding the algorithm recited in claim 1 merely that devising a corresponding algorithm is routine for one of ordinary skill in the field of ventilation devices. This is at least indirectly confirmed by the fact that MEIER and ARMISTEAD, i.e., two documents which allegedly disclose ventilation devices which employ corresponding algorithms, also do not contain any specific information in this regard. In any event, considering the disclosure of the invention in the instant specification, it is unreasonable to assume that the inventors were not in possession of the algorithms which are to be used to classify an event, and are configured to sort events into at least two relevance classes, comprising at least one first class comprising events which are relevant for CS respiration and at least one second class comprising events which are irrelevant for CS respiration. However, the argument is not persuasive because the applicant is claiming “at least one algorithm in order to classify an event” but fails to provide sufficient details on the algorithm. See MPEP 2161.01 (I), which states “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV… When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).” In the instant application, the specification merely mentions the word “algorithm”, but provides no details regarding what the algorithm is or how the algorithm is performed, therefore, there is a lack of written description on the algorithm. Furthermore, it is unclear as to how one having ordinary skill in the art would be able to come up with applicant’s algorithm just because Meier and Armistead also disclose the term “algorithm” in their disclosure, even if one having ordinary skill in the art would know how to come up with an algorithm to classify an event involving Cheyne-Stokes respiration, this does not show that the applicant has provided adequate written disclosure regarding the claimed algorithm, it is noted that the rejection is not an enablement rejection, rather, the 112(a) rejection is a lack of written description rejection. Therefore, the rejection still stands.  

The applicant on page 12, line 16 to page 15, line 5 of the remarks argues that it further is pointed out that the examiner apparently has combined disclosures from many different passages of Meier, without showing that these disclosures are necessarily linked to each other. In this regards, applicants specifically direct the examiner’s attention to NetMoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359. Applicant submits that even if one were to disregard the facts regarding Meier set forth above, Meier clearly 
The applicant on page 15, line 7 to page 16, line 15 of the remarks argues that Armistead relates (exclusively) to the discrimination of CS breathing patterns, and further refers to the abstract of Armistead, it would be apparently not make sense to one having ordinary skill in the art to pay any attention to events which are not connected to (are irrelevant to) CS respiration (breathing patterns) such as, e.g. snoring events, when following the method of Armistead. Nor as the examiner explained what the alleged In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Armistead discloses the classification of multiple relevant classes related to CS respiration. Since Meier discloses also classifying snoring events, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiration device of Armistead to classify and sort snoring events which are irrelevant for CS respiration as taught by Meier for the purpose of providing a snoring index so that the snoring can be evaluated such that the respiratory gas pressure can be set (see paragraphs 0064, 0080 and 0207 of Meier). The applicant fails to explain why it would not have been obvious to modify Armistead with Meier and why the motivation to combine with Meier would not have been obvious. Therefore, the rejection still stands. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Armitstead (2012/0088992) is cited to show a cheynes stokes diagnosis system comprising classifying apneas and snore. 
Armitstead (2011/0203588) is cited to show a respiratory device for classifying a snoring event. 
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785